DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 6-11, filed 02 July 2021, with respect to claims 1-4 and 6-15 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-4 and 6-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-4,6-15: None of the prior art of record, alone or in combination, teaches or discloses a spectral characteristic acquisition device comprising:
 	a calibration color mark member including a base and a plurality of color marks of respective known spectral characteristics provided on the base,
 	wherein the plurality of spectral sensors are arrayed in the predetermined conveyance direction and configured to receive light reflected from the plurality of color marks and acquire color data of the plurality of color marks as the color data obtained from the calibration color mark member as the second conveyor conveys the calibration color mark member in the predetermined conveyance direction,
 	in combination with the rest of the limitations of independent claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896